Mr. Chief Justice Del Toro
delivered the .opinion of the . court.
In the Municipal Court of Camuy an action was instituted to recover two acres of land valued at two hundred dollars and judgment was rendered in favor of the plaintiff.
The defendants appealed to the District Court of Arecibo and the record having* been sent up appellee moved for a dismissal of the appeal on July 23, 1928, on the ground that appellants failed to apply for the inclusion of the case in the calendar of civil causes whose reading had taken place some time after the record of appeal was filed, and also had failed to deposit the internal revenue stamps required by law.
Notice of the motion was served on the appellants and a hearing thereof having been set it was continued on their motion. The motion was again set down for hearing on May 20, 1929, and on the 12th of the following June the court decided the motion and made an order dismissing the case.
On June 17, 1929, appellants moved for reconsideration of the order of dismissal'on the ground that the order had surprised them, who had not been notified of the setting and *150that appellee had agreed with them to withdraw his motion. Appellants also alleged that the district conrt had no jurisdiction on appeal to hear the case, since by reason of the subject matter the municipal court had no jurisdiction of the action.
The court denied the motion for reconsideration, whereupon appellants applied to this court for a writ of certiorari to review and vacate the proceedings in the district court. At that time we had under consideration the fundamental question of whether or not municipal courts had jurisdiction of actions to recover real property where its value did not exceed five hundred dollars and the writ was issued, the hearing having been set for the 4th of November instant. Only the appellee appeared at the hearing.
It is evident that the petitioners were not much concerned with the procedural point raised but seemed to rely solely on the question of jurisdiction to secure a decision from the district court to the effect that the municipal court had no power to intervene and therefore to render a judgment in an action of revendication, the jurisdiction of which belonged to the district court irrespective of the amount involved therein.
This question was extensively discussed and decided against the contention of the petitioners in a certiorari proceeding instituted by Ramón Pujáis Carlo against the District Court of 8cm Jucm, decided July 26, 1929.
The procedural question is simple and was rightly decided in accordance with the law by the district court.
Subdivision (5) of section 3 of the Act to regulate appeals from judgments of municipal courts in civil cases as amended by-Act No. 93 of 1917, promulgated by reason of a decision of this court on the 11th of March, 1919, is conclusive. It reads as follows:
“(b) In ease the appellant fails to solicit the inclusion of the action in the calendar, the district judge shall dismiss the action, taxing the costs upon the appellant and the secretary shall imme*151diately forward tbe ease to tbe lower court for tbe execution of tbe judgment appealed from.”
No service of notice was required. (Marrero v. Muller, 35 P.R.R. 339, and Morales v. District Court, 35 P.R.R. 835.) The action bad been filed more than a year previously. Several readings of tbe calendar bad taken place without appellants complying with tbe statutory requirement. Tbe court was not bound to take notice of a private agreement between tbe attorneys, of wbicb it bad no knowledge. Good practice requires that stipulations between attorneys should be put in writing and submitted to tbe approval of tbe court. It is expressly prescribed by rule 27 of tbe Rules for District Courts that: “No stipulation between tbe attorneys or the parties regarding any matter wbicb is pending shall be binding unless it is put in writing, signed 'and delivered with tbe other documents for tbe purpose of making it a part of tbe record; or unless it is made in open court for tbe same purpose.”
The writ issued must be quashed and tbe case remanded to tbe district court for further proceedings in accordance with this opinion.
Mr. Justice Hutchison took no part in tbe decision of this case.